Remarks
This action is based on Applicant's remarks/arguments received on 10/21/2021.  Applicant amended claims 1, 14 and 21 and presented claims 1-6 and 14-27 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 16, 20-21, 23, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Romero, Pub. No.: US 2018/0032576 (Romero) in view of Yuknewicz et al., Pub. No.: US 2005/0171934 (Yuknewicz).

Claim 1.	Romero teaches:
A system for resolving user inputs to query an underlying data platform, comprising: memory storing instructions; and one or more processors configured to execute the instructions to:
receive, via a user interface from a user device associated with a user, a natural language user input related to querying a structured database system, the natural language user input including non-structured search terms; (Abs., ¶¶ 28, 44, 47, 49, “An artificial intelligence assistant…allows users to interact with the underlying structured database through a natural language interface without using a standard structured query language or database interface. Users…perform database queries using natural language expressions in the same manner as asking a person to perform the tasks”)
identify, based on metadata identifiers relating the natural language user input with the structured data query, a structured data query associated with the natural language user input; (¶¶ 51-52 and, 119-120, 122-123, 128-130, words in the natural language input are used for identifying a metadata identifier/a scope of dataset or a SQL function relating the natural language user input with a structured data query)
determine, based on the natural language user input, a set of selective parameters associated with the identified structured data query, wherein the set of selective parameters includes at least one parameter comprising at least one of a table name, a column name, a logical operator, or a column value of the structured data query; (¶¶ 40, 45, 49-52,  based on the natural language text or audio input, at least one parameter related to “a table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc….a purchase order, including fields for information such as customer, product, sale price, date, etc.” is  identified for selection)
obtain a set of permissions associated with the user; (¶¶ 28, 51-52, 126, different users have different level of permissions for accessing and modifying data)
in response to determining that the set of permissions associated with the user is a first set of permissions, modify the set of selective parameters based on the first set of permissions and (¶¶ 28, 51-52, 126, based on the level of the permission associated with a user for accessing and modifying data, a requested information/parameter is accessed)
in response to determining that the set of permissions associated with the user is a second set of permissions that is more restrictive than the first set of permissions, modify the set of selective parameters based on the second set of permissions; (¶¶ 28, 51-52, 126, based on the level of the permission associated with a user for accessing and modifying data, a certain level of information is accessed to be displayed)
receive, via the user interface, configuration information for configuring the one or more selective parameters; (¶¶ 43, 51-52, 63-70, user is able to select a parameter for modification using a user interface)
configure an executable data query by configuring the one or more selective parameters for the identified structured data query based on the received configuration information; (¶¶ 101-112, a SQL query is an executable data query used for generating the result)
execute the executable data query based on the configured one or more selective parameters; and (¶¶ 101-112, a SQL query is executed for generating result)
provide, via the user interface, data returned from the structured database system responsive to the execution of the executable data query. (¶¶ 101-112, a generated result is presented to the user)
Romero did not explicitly teach: 
in a database storing a plurality of structured data queries; generate for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; generate for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters.
Yuknewicz teaches:
in a database storing a plurality of structured data queries; (¶¶ 67-68, wherein existing queries including any number of parameters are provided) 
generate for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; (¶ 73, input fields/parameters are provided)
generate for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters; (¶ 73, input fields/parameters are provided)
Romero provided for interacting “with the underlying structured database through a natural language interface” by “converting natural language queries 104 into structured database queries 108” and checking “permissions and security parameters to determine if the user is permitted to access or alter data within the multi-tenant database” (Abs., ¶ 44). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing in a database storing a plurality of structured data queries; generate for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; generate for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters because doing so would provide an alternative interface for selecting an existing parameterized query based on the natural language input and retrieving data from a structured database based on the inputted parameters for achieving the same predictable result. 

Claim 14.	Romero teaches:	
A method for resolving user inputs to queries to an underlying data platform, comprising: 
receiving, via a user interface from a user device associated with a user, a natural language user input related to querying a structured database system, the natural language user input including non-structured search terms; (Abs., ¶¶ 28, 44, 47, 49, “An artificial intelligence assistant…allows users to interact with the underlying structured database through a natural language interface without using a standard structured query language or database interface. Users…perform database queries using natural language expressions in the same manner as asking a person to perform the tasks”)
identifying, based on metadata identifiers relating the natural language user input with the structured data query, a structured data query associated with the natural language user input; (¶¶ 51-52 and, 119-120, 122-123, 128-130, words in the input is used for identifying a metadata identifier/a scope of dataset or a SQL function relating the natural language user input with a structured data query)
determining, based on the natural language user input, a set of selective parameters associated with the identified structured data query, wherein the set of selective parameters includes at least one parameter comprising at least one of a table name, a column name, a logical operator, or a column value of the structured data query; (¶¶ 40, 45, 49-52,  based on the natural language input, parameters such as database name, table name, column name, values, etc. are identified for selection)
obtaining a set of permissions associated with the user; (¶ 28, “different users generally will have different capabilities with regard to accessing and modifying application and database information, depending on the users' respective security or permission levels (also referred to as "authorizations")”; ¶ 126)
in response to determining that the set of permissions associated with the user is a first set of permissions, modify the set of selective parameters based on the first set of permissions; (¶¶ 28, 126, a parameters such as database name, table name, column name, values, etc. is identified based on the level of permission associated with a user)
in response to determining that the set of permissions associated with the user is a second set of permissions that is more restrictive than the first set of permissions, modifying the set of selective parameters based on the second set of permissions; (¶¶ 28, 51-52, 126, based on the level of the permission associated with a user for accessing and modifying data, a certain level of information is accessed to be displayed)
receiving, via the user interface, configuration information for configuring the one or more selective parameters; (¶¶ 43, 51-52, 63-70, user is able to select a parameter for modification using a user interface)
configuring an executable data query by configuring the one or more selective parameters for the identified structured data query based on the received configuration information; (¶¶ 101-112, a SQL query is an executable data query used for generating the result)
executing the executable data query based on the configured one or more selective parameters; and (¶¶ 101-112, a SQL query is executed for generating result)
providing, via the user interface, data returned from the structured database system responsive to the execution of the executable data query. (¶¶ 101-112, a generated result is presented to the user)
Romero did not explicitly teach: 
in a database storing a plurality of structured data queries; generating for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; and generating for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters.
Yuknewicz teaches:
in a database storing a plurality of structured data queries; (¶¶ 67-68, wherein existing queries including any number of parameters are provided) 
generating for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; (¶ 73, input fields/parameters are provided)
generating for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters; (¶ 73, input fields/parameters are provided)
Romero provided for interacting “with the underlying structured database through a natural language interface” by “converting natural language queries 104 into structured database queries 108” and checking “permissions and security parameters to determine if the user is permitted to access or alter data within the multi-tenant database” (Abs., ¶ 44). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing in a database storing a plurality of structured data queries; generating for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; generating for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters because doing so would provide an alternative interface for selecting an existing parameterized query based on the natural language input and retrieving data from a structured database based on the inputted parameters for achieving the same predictable result. 

Claim 21.	Romero teaches:	
A non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising:
receiving, via a user interface from a user device associated with a user, a natural language user input related to querying a structured database system, the natural language user input including non-structured search terms; (Abs., ¶¶ 28, 44, 47, 49, “An artificial intelligence assistant…allows users to interact with the underlying structured database through a natural language interface without using a standard structured query language or database interface. Users…perform database queries using natural language expressions in the same manner as asking a person to perform the tasks”)
identifying, based on metadata identifiers relating the natural language user input with the structured data query, a structured data query associated with the natural language user input; (¶¶ 51-52 and, 119-120, 122-123, 128-130, words in the input is used for identifying a metadata identifier/a scope of dataset or a SQL function relating the natural language user input with a structured data query)
determining, based on the natural language user input, a set of selective parameters associated with the identified structured data query, wherein the set of selective parameters includes at least one parameter comprising at least one of a table name, a column name, a logical operator, or a column value of the structured data query; (¶¶ 40, 45, 49-52,  based on the natural language input, parameters such as database name, table name, column name, values, etc. are identified for selection)
obtaining a set of permissions associated with the user; (¶ 28, “different users generally will have different capabilities with regard to accessing and modifying application and database information, depending on the users' respective security or permission levels (also referred to as "authorizations")”; ¶ 126)
in response to determining that the set of permissions associated with the user is a first set of permissions, modify the set of selective parameters based on the first set of permissions; (¶¶ 28, 126, a parameters such as database name, table name, column name, values, etc. is identified based on the level of permission associated with a user)
in response to determining that the set of permissions associated with the user is a second set of permissions that is more restrictive than the first set of permissions, modifying the set of selective parameters based on the second set of permissions; (¶¶ 28, 51-52, 126, based on the level of the permission associated with a user for accessing and modifying data, a certain level of information is accessed to be displayed)
receiving, via the user interface, configuration information for configuring the one or more selective parameters; (¶¶ 43, 51-52, 63-70, user is able to select a parameter for modification using a user interface)
configuring an executable data query by configuring the one or more selective parameters for the identified structured data query based on the received configuration information; (¶¶ 101-112, a SQL query is an executable data query used for generating the result)
executing the executable data query based on the configured one or more selective parameters; and (¶¶ 101-112, a SQL query is executed for generating result)
providing, via the user interface, data returned from the structured database system responsive to the execution of the executable data query. (¶¶ 101-112, a generated result is presented to the user)
Romero did not explicitly teach: 
in a database storing a plurality of structured data queries; generating for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; and generating for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters.
Yuknewicz teaches:
in a database storing a plurality of structured data queries; (¶¶ 67-68, wherein existing queries including any number of parameters are provided) 
generating for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; (¶ 73, input fields/parameters are provided)
generating for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters; (¶ 73, input fields/parameters are provided)
Romero provided for interacting “with the underlying structured database through a natural language interface” by “converting natural language queries 104 into structured database queries 108” and checking “permissions and security parameters to determine if the user is permitted to access or alter data within the multi-tenant database” (Abs., ¶ 44). It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing in a database storing a plurality of structured data queries; generating for display, via the user interface, an input field comprising text of the structured data query with the modified set of selective parameters, wherein the user is enabled to modify the text of the structured data query; generating for display, via the user interface, a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters because doing so would provide an alternative interface for selecting an existing parameterized query based on the natural language input and retrieving data from a structured database based on the inputted parameters for achieving the same predictable result. 

Claim 3.	The system of claim 1, wherein the one or more processors are further configured to execute the instructions to: store the executable data query in the database system. (Yuknewicz, ¶¶ 49-50, queries associated with a dataset are stored and identified as executable queries)
Claims 16 and 23 are rejected under the same rationale as claim 3.

Claim 20.	The method of claim 14, wherein the set of selective parameters of the identified structured data query comprises a greater number of configurable parameters when the set of permissions associated with the user is the second set of permissions relative to a number of configurable parameters the set of selective parameters when the set of permissions is the first set of permissions. (Based on generating, via the user interface, one or more input fields for configuring one or more selective parameters of the set of selective parameters as recited in claim 14; there is only one parameter/field for selection; nevertheless, a table includes multiple parameters/fields and a user such as a salesperson with a low permission level or an administrator with a high permission level has access to as many fields/parameters as determined by permissions associated with the user in Romero, ¶ 28 and evidently, users at higher permission level have access to parameters/fields accessible by a lower permission level as well as to parameters/fields only accessible to the higher permission level) 
Claim 27 is rejected under the same rationale as claim 20.

Claims 2, 4-6, 15, 17-19, 22, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Romero and Yuknewicz and further in view of Piersol, Patent No.: US 6,775,665 (Piersol).

Claim 2.	Romero as modified taught the system of claim 1 wherein in response to a user natural language input a structured query is identified and executed for retrieving data from a structured database as shown above. Romero as modified did not specifically teach wherein the one or more processors are further configured to execute the instructions to return information associated with the identified structured data query, including one or more of an estimated run time, an average run time, user comments, an aggregate user rating, or links to related queries.
 Piersol teaches wherein the one or more processors are further configured to execute the instructions to return information associated with the identified structured data query, including one or more of an estimated run time, an average run time, user comments, an aggregate user rating, or links to related queries in col. 11, l. 60-col. 12, l. 6 and col. 12, ll. 24-36, wherein users are able to add searchable comments to queries.
A user of Romero as modified is able to view information associated with a preexisting query (Yuknewicz, ¶¶ 52-53); it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the one or more processors are further configured to execute the instructions to return information associated with the identified structured data query, including one or more of an estimated run time, an average run time, user comments, an aggregate user rating, or links to related queries because doing so would further increase usability of Romero as modified by providing for viewing/searching additional information associated with a preexisting query.
Claims 15 and 22 are rejected under the same rationale as claim 2.

Claim 4.	The system of claim 1, wherein the one or more processors are further configured to execute the instructions to: receive, via the user interface from the user, comments on the identified structured data query. (Piersol, col. 11, l. 60-col. 12, l. 6, “a user may wish to enter an amount of text summarizing various aspects of a given query including, for example, why a particular set of search criteria was chosen, the search topic, and so forth [] comment data is used to describe both newly formulated queries as well as preexisting query-documents”)
Claims 17 and 24 are rejected under the same rationale as claim 4.

Claim 5.	The system of claim 1, wherein the one or more processors are further configured to execute the instructions to: analyze the data returned from the database; generate a visual representation of the analyzed data; and display, via the user interface, the visual representation of the data. (Romero, ¶ 112, the natural language response is a visual representation of 5, the data returned; Piersol, col. 13, ll. 50-67 and col. 14, ll. 1-21, results are presented with a particular format with icons)
Claims 18 and 25 are rejected under the same rationale as claim 5.

Claim 6.	Romero as modified taught the system of claim 1 wherein in response to a user natural language input a structured query is identified and executed for retrieving data from an underlying structured database as shown above. Romero as modified did not specifically teach receive, via the user interface, a specified time to run the executable data query.
Piersol, col. 13, ll. 7-15 teaches receive, via the user interface, a specified time to run the executable data query as a time-oriented query. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing receive, via the user interface, a specified time to run the executable data query because doing so would further increase the usability of the applied references by allowing a user to specify a time-oriented query.
Claims 19 and 26 are rejected under the same rationale as claim 6. 

Response to Amendment and Arguments
Applicant arguments with respect to amended claims have been considered but are not persuasive for the following reason.
Applicant argues:
As an initial matter there is no disclosure in either Romero or Yuknewicz of showing different user interfaces based on different permissions of the user. At best, the combination of the two references, when two different users have two different permissions, would show the same interface of FIG. 5 of Yuknewicz while having access to different sets of data (e.g., based on user permissions in Romero). Remarks, 10.
In response:
“the same interface of FIG. 5 of Yuknewicz while having access to different sets of data (e.g., based on user permissions in Romero)” is actually two different user interfaces generated for two different users. Users of a database in Romero access and see data in the same database based on their respective capacities. Evidently, the user interface generated for a salesperson for accessing and modifying data in a database is different with the user interface generated for an administrator for accessing and modifying data in the same database because “where a salesperson is using a particular user system 12 to interact with the system 16, that user system can have the capacities allotted to the salesperson. However, while an administrator is using that user system 12 to interact with the system 16, that user system can have the capacities allotted to that administrator. Where a hierarchical role model is used, users at one permission level can have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users generally will have different capabilities with regard to accessing and modifying application and database information, depending on the users' respective security or permission levels (also referred to as "authorizations") ”. Romero. ¶ 28. As another example, in response to the query “Can you tell me what the top 3 accounts are, based on volume?”, the system generates a user interface including no data because the user is not permitted to see information related to accounts while in response to the query “Can you update the phone number for Rick Jones to (555) 555-5555?”; the user is able to see a generated user interface including “Home Phone, Work Phone and Mobile Phone” and selecting Work phone for modification. Romero. ¶¶ 61-67. 
The salesperson and administrator of Romero would see two different user interfaces for interacting with data in the same database using FIG. 5 of Yuknewicz because “a salesperson is using a particular user system 12 to interact with the system 16, that user system can have the capacities allotted to the salesperson. However, while an administrator is using that user system 12 to interact with the system 16, that user system can have the capacities allotted to that administrator” according to Romero. ¶ 28.
Applicant argues:
“the parameterized query builder dialog box of Yuknewicz shows only one text box for the full query where a user may be able to generally modify the query and not "a corresponding input field for each selective parameter of the set of selective parameters, wherein each input field enables the user to select and deselect one or more selective parameter of the set of selective parameters," as recited by the claims.” (emphasis original).  Remarks, 10.
In response:
Yuknewicz, ¶ 68, discloses “The selected existing parameterized query may include any number of input parameters”. Therefore, a user is able to select, using Existing Query Name in Yuknewicz, Fig. 5, a query including desired parameters and not selecting a query including undesired parameters. Yuknewicz, Fig. 6 further provides for determining values for selected parameters. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159